Motion to dismiss this appeal Is foiled on the ground that error is not assigned upon the action of the court in overruling motion for new trial, and that there are no assignments which present for review any matters appearing upon the face of the record.
Assuming that the first, second, and fifth assignments are sufficient to present the matters intended to be urged, they cannot be considered because there is no assignment of error presenting the action of the court in overruling the motion for new trial, and when this is not done no action that seeks to have reviewed errors alleged to have occurred during the progress of the trial in the court below is properly presented to this court, and such cannot be reviewed. O'Neil v. James,40 Okla. 661. 140 P. 141; Maddox v. Barrett, 44 Okla. 101,143 P. 673; Turner v. First Nat. Bank, 40 Okla. 498,139 P. 703; Nichols v. Dexter, 52 Okla. 152, 152 P. 817; McDonald v. Wilson, 29 Okla. 309, 116 P. 920; St. L., I, M.   S. Ry. Co. v. Dyer, 36 Okla. 112, 128 P. 265; Butler v. Okla. St. Bank,36 Okla. 611, 129 P. 750; Bice v. Myers, 45 Okla. 507,145 P. 1150; Creech v. C., R.I.   P. Ry. Co., 47 Okla. 100,147 P. 775; Aaron v. American Nat. Bk., 60 Okla. 137,159 P. 246.
The third assignment is that the court erred in rendering judgment for the defendant while the fourth is that the court erred in not rendering judgment for the plaintiff. These assignments are too indefinite and general to present any question for review. Commerce Trust Co. v. School District No. 37, 47 Okla. 111, 147 P. 303; Jones v. Lee, 43 Okla. 257,142 P. 996.
Plaintiff in error asks to be permitted to amend his petition in error by assigning as error the action of the court in overruling its motion for a new trial, but since more than six months have expired since the rendition and entry of the judgment appealed from, this cannot be done. Creech v. C., R. I.   P. Ry. Co., 47 Okla. 100, 147 P. 775; Turner v. First National Bank, 40 Okla. 498, 139 P. 703; Ardmore Oil  
Milling Co. v. Doggett Grain Co., 32 Okla. 280, 122 P. 241.
The appeal is therefore dismissed.
All the Justices concur.